Per Curiam.

Young had an unpaid judgment against Uriah, on which an execution had been issued and returned “ no property.” He filed his complaint against Urioh and Newlin, alleging that Urich had an equitable interest in certain real estate, describing it; that he purchased the same of Newlin and has paid him all the purchase money except $200, and has taken possession of the same and now occupies it; that Newlin has not conveyed it to Uriah, but has agreed to do so upon the payment of the $200 of unpaid purchase money. Prayer, that Uriah’s interest may be sold to pay the debt. Newlin was defaulted. Urich admitted the debt, but denied the other matters alleged. The Court, on trial, found for the defendants; overruled a motion for a new trial, and rendered judgment on the finding.
The evidence is set out, and we think it is sufficient to entitle the plaintiff to a finding and judgment. There is no *327conflict in the testimony, and we do not perceive any substantial particular in which the plaintiff failed. "We have been furnished with no brief on the part of the appellee, and, consequently, are not advised upon what ground the finding and judgment were rendered, or are sought to be maintained.
JR. Vaile and JBJ. A. JBrouse, for appellant.
The judgment is reversed, with costs, and the cause remanded for- a new trial.